United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3404
                         ___________________________

                                 David O. Colbenson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin,1 Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: June 20, 2013
                                Filed: June 24, 2013
                                  [Unpublished]
                                  ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Carolyn W. Colvin, has been appointed to serve as acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellant
Procedure 43(c).
       David O. Colbenson appeals the district court’s2 order affirming the denial of
disability insurance benefits (DIB). Upon de novo review of the record, see Van
Vickle v. Astrue, 539 F.3d 825, 828 & n.2 (8th Cir. 2008), and careful consideration
of Colbenson’s arguments for reversal, we find no basis for overturning the
administrative law judge’s (ALJ’s) determination that Colbenson was not disabled
from his alleged onset date of January 1, 2003, until his date last insured (DLI) of
March 31, 2003, see Dipple v. Astrue, 601 F.3d 833, 834 (8th Cir. 2010) (DIB
claimant must prove he was disabled before DLI). Specifically, we defer to the ALJ’s
credibility determination, because it was supported by several valid reasons. See
Renstrom v. Astrue, 680 F.3d 1057, 1067 (8th Cir. 2012); see also Medhaug v.
Astrue, 578 F.3d 805, 813 (8th Cir. 2009) (impairment controlled by treatment or
medication is not considered disabling). Further, we find that the disability
determination by the Department of Veterans Affairs (VA) is not relevant, because
the VA’s favorable decision was not rendered until after the ALJ’s decision and was
not effective until well after Colbenson’s DLI. Finally, we conclude that the ALJ’s
determination as to Colbenson’s residual functional capacity (RFC) is supported by
substantial evidence. See Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012) (RFC
determination); Halverson v. Astrue, 600 F.3d 922, 930-31 (8th Cir. 2010) (global
assessment of functioning score may be of considerable help in formulating RFC, but
is not essential to RFC’s accuracy); Leckenby v. Astrue, 487 F.3d 626, 632 (8th Cir.
2007) (treating physician’s opinion is entitled to great weight but does not
automatically control; where limitations listed on form were never mentioned in
treatment records or supported by objective testing or reasoning, ALJ’s decision to
discount them should be upheld). The judgment of the district court is affirmed.
                        ______________________________




      2
        The Honorable Jeffrey J. Keyes, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-